RESOLUCIÓN
A la solicitud en auxilio de jurisdicción, no ha lugar.
Se acepta la apelación por presentar la -misma una cues-tión constitucional sustancial. Por razón de la importancia y urgencia del planteamiento y exponiendo el recurso una cues-tión estrictamente de derecho, se acortan los términos para someter alegatos y se le ordena a las partes que radiquen sus alegatos simultáneamente dentro de los quince (15) días si-guientes a la notificación de esta resolución.
Lo acordó el Tribunal y certifica el Secretario General. El Juez Asociado Señor Negrón García emitió voto concurrente y disidente. El Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón no intervinieron. El Juez Asociado Señor Peter Ortiz se inhibió.
(Fdo.) Bruno Cortés Trigo Secretario General